— Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 30, 1990, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant’s only contention on appeal is that County Court failed to take into consideration his rehabilitative needs and efforts when it sentenced him to 1 to 4 years’ imprisonment upon his plea of guilty to driving while intoxicated (hereinafter DWI). The record reveals that defendant has a lengthy criminal record, including one conviction for driving while ability impaired and two other convictions for DWI. In fact, his last DWI conviction, which resulted in a term of probation and the revocation of his license, was only two months prior to the incident leading to this conviction. In addition, one person died and another person was seriously injured as a result of defendant’s actions here. Finally, a review of County Court’s remarks during sentencing clearly indicates that the court considered all relevant factors in imposing sentence. Under the circumstances, it cannot be said that County Court abused its discretion in imposing sentence (see, People v Miller, 163 AD2d 627, 629, lv denied 76 NY2d 942; People v Brown, 160 AD2d 1037, 1038, lv denied 76 NY2d 785; People v Aia, 105 AD2d 592).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.